Name: COMMISSION REGULATION (EC) No 2281/95 of 28 September 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 29 . 9 . 95 | EN 1 Official Journal of the European Communities No L 232/15 COMMISSION REGULATION (EC) No 2281/95 of 28 September 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables third countries, in respect of the products and periods stipulated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 1740/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3 ) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi ­ lateral trade negotiations, the criteria whereby the Commission fixes the standarc values for imports from HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 29 September 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2) OJ No L 167, 18 . 7. 1995 , p. 10 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 232/ 16 EN Official Journal of the European Communities 29 . 9 . 95 ANNEX to the Commission Regulation of 28 September 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country code (') Standard import value CN code Third country code (') Standard import value 0702 00 35 052 54,3 060 80,2 064 59,6 066 41,7 068 62,3 204 50,9 212 117,9 624 75,0 999 67,7 ex 0707 00 25 052 70,1 053 166,9 060 61,0 066 53,8 068 60,4 204 49,1 624 207,3 999 95,5 0709 90 79 052 55,6 204 77,5 624 196,3 999 109,8 0805 30 30 052 72,3 388 61,6 400 72,1 512 67,0 520 66,5 524 64,1 528 64,0 600 54,7 624 78,0 999 66,7 0806 10 40 052 107,0 064 52,9 066 49,4 220 110,8 400 133,6 412 132,4 512 186,0 600 64,5 624 123,2 999 106,6 0808 10 92, 0808 10 94, 0808 10 98 039 79,3 064 79,5 388 48,5 400 57,6 404 61,5 508 68,4 512 51,4 524 57,4 528 48,0 800 61,8 804 51,3 999 60,4 0808 20 57 052 77,6 064 79,8 388 79,6 512 89,7 528 84,1 800 55,8 804 1 12,9 999 82,8 0809 30 41,0809 30 49 052 63,1 220 121,8 624 106,8 999 97,2 0809 40 30 052 73,2 064 48,1 066 82,9 068 61,2 624 109,3 676 68,6 999 73,9 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999 stands for 'of other origin .'